14‐4445(L) 
        Shinnecock Indian Nation v. New York, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of October, two thousand fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________  
         
        THE SHINNECOCK INDIAN NATION, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  Nos. 14‐4445(L), 14‐4447(CON) 
         
        THE STATE OF NEW YORK, ANDREW 
        CUOMO, in his individual capacity and as 
        Governor of the State of New York, COUNTY OF 
        SUFFOLK, NEW YORK, TOWN OF 
        SOUTHAMPTON, NEW YORK, TRUSTEES OF 
        THE PROPRIETORS OF THE COMMON AND 
        UNDIVIDED LANDS OF THE TOWN OF 
        SOUTHAMPTON, AKA TRUSTEES OF THE 
PROPRIETORS OF THE COMMON AND 
UNDIVIDED LANDS AND MARSHES (OR 
MEADOWS), IN THE TOWN OF 
SOUTHAMPTON, TRUSTEES OF THE 
FREEHOLDERS AND COMMONALITY OF THE 
TOWN OF SOUTHAMPTON, AKA TRUSTEES 
OF THE COMMONALITY OF THE TOWN OF 
SOUTHAMPTON, SHINNECOCK HILLS GOLF 
CLUB, NATIONAL GOLF LINKS OF AMERICA, 
PARRISH POND ASSOCIATES, LLC, PARRISH 
POND CONSTRUCTION COROPRATION, PP 
DEVELOPMENT ASSOCIATES, LLC, SEBONAC 
NECK PROPERTY, LLC, SOUTHAMPTON 
GOLF CLUB INCORPORATED, 409 MONTAUK, 
LLC, SOUTHAMPTON MEADOWS 
CONSTRUCTION CORPORATION, LONG 
ISLAND RAILROAD COMPANY, LONG 
ISLAND UNIVERSITY,  
 
                      Defendants‐Appellees. 
____________________________________________  
 
 
FOR APPELLANT:        DARCIE L. HOUCK, (Steven J. Bloxham, on the brief), 
                      Fredericks Peebles & Morgan LLP, Sacramento, CA. 
 
FOR APPELLEES:        JEFFREY W. LANG, Assistant Solicitor General 
                      (Barbara D. Underwood, Solicitor General, Andrew D. 
                      Bing, Deputy Solicitor General, on the brief), for Eric T. 
                      Schneiderman, Attorney General of the State of New 
                      York, Albany, NY, for State Defendants-Appellees. 
 
                      Michael S. Cohen, Nixon Peabody LLP, Jericho, NY, for 
                      All Defendants‐Appellees Other Than State Defendants‐
                      Appellees and Long Island Railroad Company. 




                                        2
                      Dwight A. Healy, Holwell Shuster & Goldberg LLP, 
                      New York, NY, for Defendant‐Appellee Long Island 
                      Railroad Company. 
____________________________________________  

      Appeal from the United States District Court for the Eastern District of 

New York (Platt, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Plaintiff‐Appellant the Shinnecock Indian Nation (“Nation”) appeals from 

a judgment of the United States District Court for the Eastern District of New 

York, granting Defendants‐Appellees’ motion to dismiss the Nation’s action 

arising under federal common law and the Nonintercourse Act, 25 U.S.C. § 177 

(“NIA”).  See Shinnecock Indian Nation v. New York, No. 05‐CV‐2887 TCP, 2006 WL 

3501099 (E.D.N.Y. Nov. 28, 2006).  We assume the parties’ familiarity with the 

underlying facts, procedural history, and issues on appeal.1 



1
 We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule 
of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well‐pled 
factual allegations in the complaint as true, and drawing all reasonable inferences in the 
plaintiff’s favor.  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  
Dismissal is appropriate if the complaint fails to state a claim that is “plausible on its 
face.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).  
When the district court takes notice of facts outside a complaint, we review that 


                                             3
       The District Court held that the Nation’s claims are foreclosed by the 

equitable considerations, including laches, crystallized in City of Sherrill v. Oneida 

Indian Nation of New York, 544 U.S. 197 (2005), and Cayuga Indian Nation of New 

York v. Pataki, 413 F.3d 266 (2d Cir. 2005).  See Oneida Indian Nation of New York v. 

Cnty. of Oneida, 617 F.3d 114, 117 (2d Cir. 2010) (confirming applicability of 

equitable defenses to ancient possessory land claims).  We find no error in the 

District Court’s holding.   

       The Nation argues that Cayuga, 413 F.3d 266, and Oneida, 617 F.3d 114, are 

abrogated by Petrella v. Metro‐Goldwyn‐Mayer, Inc., 134 S. Ct. 1962 (2014).  This 

argument is foreclosed by Stockbridge‐Munsee Community v. New York, 756 F.3d 

163, 166 (2d Cir. 2014) (per curiam), cert. denied, 135 S. Ct. 1492 (2015), which 

specifically addressed this question. 

        

        

        




decision for abuse of discretion.  Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 424 
(2d Cir. 2008).


                                               4
      We have considered all of the Nation’s remaining arguments and find 

them to be without merit.  Accordingly, for the reasons set forth above, the 

judgment of the District Court is AFFIRMED. 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           5